United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Melville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen V. Barszcz, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1738
Issued: May 17, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 18, 2018 appellant, through counsel, filed a timely appeal from a
September 5, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to evidence in the case record that was before OWCP at the time
of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish that the acceptance
of his claim should be expanded to include additional left shoulder conditions causally related to
the accepted February 2, 2016 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On February 2, 2016 appellant, then a 57-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a left shoulder injury that day when shaking a postal
container (postcon) loose from another postcon while in the performance of duty. He reported
feeling his left shoulder pop or tear. Appellant stopped work the following day.
By decision dated March 22, 2016, OWCP accepted that the incident occurred as alleged,
but denied the claim finding that appellant had not established that a diagnosed medical condition
was causally related to the accepted employment incident. On May 4, 2016 appellant requested
reconsideration and on August 2, 2016 OWCP denied modification.
On September 2, 2016 appellant, through counsel appealed to the Board. By decision dated
December 23, 2016, the Board affirmed the August 2, 2016 decision denying appellant’s traumatic
injury claim. The Board found the medical evidence submitted by appellant failed to establish
causal relationship between the diagnosed left shoulder conditions and the accepted February 2,
2016 employment incident.5
On December 22, 2017 OWCP received a request for reconsideration from counsel along
with reports dated December 5 and 21, 2017 from Dr. David Weiss, an osteopath Board-certified
in family practice.
In a December 5, 2017 report, Dr. Weiss noted his review of the medical records and found
that his left shoulder examination revealed well-healed portal arthroscopy scars, anterior cuff
tenderness, biceps long head tenderness, and reduced range of motion. He noted that appellant
sustained a left shoulder injury in 2013. Dr. Weiss reviewed magnetic resonance imaging (MRI)
scans dated June 8, 2013 and March 4 and February 2, 2016 x-ray interpretation. The June 8, 2013
MRI scan revealed a supraspinatus tendon partial thickness tear. Dr. Weiss diagnosed posttraumatic left shoulder massive rotator cuff tear, glenohumeral joint chondromalacia, glenoid
labral tear with extension into the bicipital anchor, aggravation of preexisting acromioclavicular
joint arthropathy, status post arthroscopic surgery, status post glenohumeral joint chondroplasty,
status post glenoid labral debridement with repair to shoulder, status post rotator cuff tear repair,
status post biceps tenotomy with biceps tenodesis, and status post subacromial decompression with
acromioplasty with distal claviculectomy. He opined that the February 2, 2016 employment
incident caused a proinflammatory cell release which in turn caused chemical and mechanical
4

Docket No. 16-1774 (issued December 23, 2016).

5

Id.

2

irritation to the rotator cuff. Dr. Weiss concluded that appellant’s left shoulder pain was causally
related to the accepted February 2, 2016 employment incident.
Dr. Weiss, in a December 21, 2017 report, noted a history of a 2013 left shoulder injury
causing supraspinatus partial thickness tendon tear. He described the composition of the rotator
cuff and its function. Dr. Weiss observed that overexertion including twisting and pulling were
common causes of shoulder pain. A review of a March 4, 2016 left shoulder MRI scan revealed
full-thickness left supraspinatus and infraspinatus tendon muscle, a massive complete left rotator
cuff tear, and tendinosis of the biceps tendon and suprascapularis. Dr. Weiss observed that
appellant’s left shoulder was vulnerable as it was compromised by the preexisting supraspinatus
tendon partial thickness tear. He concluded that appellant sustained a left shoulder injury from
pulling a mail container weighing 870 pounds which was stuck to another mail container.
Dr. Weiss reported that the pulling motion involved in the February 2, 2016 employment incident
placed additional stress on the rotator cuff, which resulted in a humeral head subluxation. He
opined that the accepted February 2, 2016 incident caused proinflammatory cell release which in
turn caused rotator cuff mechanical irritation. Dr. Weiss concluded that the February 2, 2016
employment incident caused left rotator cuff chemical and mechanical irritation, left shoulder pain
and a left shoulder subluxation.
By decision dated March 12, 2018, OWCP vacated in part and affirmed in part the
December 23, 2016 decision denying appellant’s claim. It found the evidence submitted with his
reconsideration request sufficient to accept the claim for left shoulder humeral head subluxation.
However, OWCP found the evidence insufficient to establish that the acceptance of his claim
should be expanded to include post-traumatic left shoulder rotator cuff tear, left shoulder glenoid
labral tear, left shoulder glenohumeral joint chondromalacia, and aggravation of preexisting left
shoulder acromioclavicular joint arthropathy. It explained that Dr. Weiss failed to provide
sufficient medical rationale explaining how these additional conditions were caused or aggravated
by the accepted February 2, 2016 accepted employment injury.
On June 11, 2018 appellant, through counsel, requested reconsideration regarding the
denial of the additional left shoulder conditions. In support of his claim, he submitted medical
literature and an April 20, 2018 report from Dr. Weiss.
Dr. Weiss, in an April 20, 2018 report, opined that the February 2, 2016 work injury caused
a massive rotator cuff tear. He concluded that the stress from trying to remove a mail container
weighing about 875 pounds placed additional stress on his compromised rotator cuff. In support
of this conclusion, Dr. Weiss explained that the glenoid labral was caused by compromised rotator
cuff inability to keep the humerus in place. Furthermore, the excess stress on the acromioclavicular
joint from the February 2, 2016 work injury also aggravated appellant’s preexisting arthropathy.
Dr. Weiss referenced medical literature which found that small to massive posterior and anterior
superior rotator cuff tears have been found with people 40 years and older who have had anterior
shoulder dislocations.
By decision dated September 5, 2018, OWCP denied modification of the March 12, 2018
decision.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that he or she is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation,
that an injury was sustained while in the performance of duty as alleged, and that any disability or
specific condition for which compensation is claimed is causally related to the employment injury.7
These are the essential elements of each and every compensation claim, regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.8
To establish causal relationship between the claimed condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
causal relationship.9 The opinion of the physician must be based on a complete factual and medical
background of the claimant, be one of reasonable medical certainty, and be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.10 The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that acceptance
of his claim should be expanded to include additional left shoulder conditions causally related to
the February 2, 2016 employment injury.
Findings made in prior Board decisions are res judicata absent any further review by
OWCP under section 8128 of FECA.12 The Board will, therefore, not review the evidence
addressed in the prior appeal.
In support of his reconsideration request, appellant submitted reports from Dr. Weiss dated
December 5 and 22, 2017 and April 20, 2018. In his December 5, 2017 report, Dr. Weiss noted
the history of the February 2, 2016 employment injury. He related the results of the June 8, 2013
MRI scan and diagnosed post-traumatic left shoulder massive rotator cuff tear, glenohumeral joint
chondromalacia, glenoid labral tear with extension into the bicipital anchor, aggravation of
preexisting acromioclavicular joint arthropathy, status post arthroscopic surgery, status post
6

Supra note 2.

7

See F.H., Docket No. 18-1238 (issued January 18, 2019); Tracey P. Spillane, 54 ECAB 608 (2003).

8

T.E., Docket No. 18-1595 (issued March 13, 2019); Delores C. Ellyett, 41 ECAB 992 (1990).

9

See S.A., Docket No. 18-0399 (issued October 16, 2018).

10

See P.M., Docket No. 18-0287 (issued October 11, 2018).

11

F.H., supra note 7.

12

See K.V., Docket No. 18-0947 (issued March 4, 2019); S.S., Docket No. 17-1106 (issued June 5, 2018); H.G.,
Docket No. 16-1191 (issued November 25, 2016).

4

glenohumeral joint chondroplasty, status post glenoid labral debridement with repair to shoulder,
status post rotator cuff tear repair, status post biceps tenotomy with biceps tenodesis, and status
post subacromial decompression with acromioplasty with distal claviculectomy. Dr. Weiss opined
that the attempted removal of a stuck mail container on February 2, 2016 led to proinflammatory
cell release which in turn caused chemical and mechanical irritation of the left shoulder rotator
cuff. However, he did not explain how the February 2, 2016 work injury caused, aggravated, or
contributed to diagnosed post-traumatic left shoulder massive rotator cuff tear, glenohumeral joint
chondromalacia, glenoid labral tear with extension into the bicipital anchor, and aggravation of
preexisting acromioclavicular joint arthropathy. A medical opinion that does not offer a
rationalized medical explanation regarding the cause of the diagnosed medical conditions is of
limited probative value on the issue of causal relationship.13 Dr. Weiss’ report was therefore of
limited probative value in establishing that appellant had additional diagnosed left shoulder
conditions causally related to the accepted February 2, 2016 employment injury.14
While in his December 21, 2017 report, Dr. Weiss concluded that the stress from trying to
remove a mail container weighing about 875 pounds placed additional stress on his compromised
rotator cuff and aggravated appellant’s preexisting arthropathy, he again did not explain with
medical rationale how this mechanism of injury would have physiologically caused the diagnosed
conditions.15 Furthermore, in cases where a preexisting condition involving the same part of the
body is present and the issue of causal relationship therefore involves aggravation, acceleration or
precipitation, the physician must provide rationalized medical opinion which differentiates
between the effects of the work-related injury or disease and the preexisting condition.16
Additionally, Dr. Weiss referenced literature and books in support of his medical opinion
in his April 20, 2018 report. However, the Board has held that newspaper clippings, medical texts
and excerpts from publications are of no evidentiary value in establishing causal relationship
between a claimed condition and an employee’s federal employment, as such materials are of
general application and are not determinative of whether the specific condition claimed is related
to the particular employment factors alleged by the employee.17 Dr. Weiss did not sufficiently
explain how the medical literature applied to appellant’s specific circumstances.
As he failed to adequately explain how appellant’s additional left shoulder conditions were
causally related to the February 2, 2016 employment injury, the Board finds that Dr. Weiss’ reports
were insufficient to establish appellant’s claim.

13

S.S., id.; H.V., Docket No. 17-0492 (issued June 19, 2017); C.B., Docket No. 09-2027 (issued May 12, 2010).

14
M.G., Docket No. 16-0451 (issued March 17, 2017); see also Frank Luis Rembisz, 52 ECAB 147 (2000) (medical
opinions based on an incomplete history are of diminished probative value).
15

T.H., Docket No. 18-1736 (issued March 13, 2019).

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(e)
(January 2013); G.G., Docket No. 18-0550 (issued October 1, 2018).
17
See A.G., Docket No. 18-0281 (issued July 12, 2018); R.O., Docket No. 08-1133 (issued October 8, 2008);
William C. Bush, 40 ECAB 1064, 1075 (1989) (excerpts from publications lack probative value in resolving medical
questions unless a physician shows the applicability of the general medical principles discussed in the articles to the
specific factual situation in a case).

5

On appeal counsel asserts that OWCP erred finding Dr. Weiss’ opinion insufficiently
rationalized to include additional left shoulder conditions when it used his opinion to accept the
condition of left shoulder humeral head subluxation. As discussed above, Dr. Weiss failed to
provide sufficient rationale explaining how the additional diagnosed left shoulder conditions had
been caused or aggravated by the accepted February 2, 2016 work injury
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that the
acceptance of his claim should be expanded to include additional left shoulder conditions causally
related to the accepted February 2, 2016 work injury.
ORDER
IT IS HEREBY ORDERED THAT the September 5, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 17, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

